COX, Judge
(concurring):
In United States v. Martin, 20 MJ 227, 230 n. 5 (CMA 1985), cert. denied, 479 U.S. 917, 107 S.Ct. 323, 93 L.Ed.2d 295 (1986), I advanced the proposition that the test for admissibility of evidence in sentencing is whether “the evidence tends to prove or disprove the existence of a fact or facts permitted by the sentencing rules.” Like all other evidence, sentencing evidence must also be tested for unfair prejudice. Id., citing Mil.R.Evid. 403, Manual for Courts-Martial, United States, 1984. In United States v. Mullens, 29 MJ 398 (CMA 1990), we considered RCM 1001(b)(4), Manual, supra, one of the sentencing rules, which defines “Evidence in aggravation.” *188We determined that evidence which shows “a continuous course of conduct involving the same or similar crimes, the same victims, and a similar situs within the military community” was admissible to show “the true impact of the charged offenses on the members of ... [the accused’s] family.”' Id. at 400.
Applying these tests to the single admission of appellant that he defrauded the Government “twenty or thirty” times by submitting false tests demonstrates the impact of his continuing course of criminal conduct on the military mission.
Bench and Bar should be mindful, however, that the prejudicial impact of these “uncharged offenses” may outweigh their probative value. Court members should be carefully instructed as to their limited use. In this case, I am satisfied that the military judge gave appropriate weight to the confession. See United States v. Kinman, 25 MJ 99, 102 (CMA 1987) (Cox, J., dissenting). Accordingly, I concur in the majority opinion.